DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3 and 4 are amended.  Claims 1-4 are pending in the instant application.  

Priority
This application is a U.S. National Phase Application of International Application No. PCT/KR2019/005911, filed May 17, 2019, which claims priority to Korean Application No. 10-2018-0057572, filed May 21, 2018.
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 11/20/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Status of the Claims
Claims 1-4 are under examination on the merits.

Drawings
The Drawings are objected to under 37 CFR 1.83(b) because FIG. 2 (i.e. description of the preparation steps) is not clear enough to read.  Supplemental sheets are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. U.S. 6,280,608 (“the `608 patent”) to Jensen et al. in view of U.S. 4,786,625 (“the `625 patent”) to Imai et al.

Applicant’s claim 1 is drawn to a double-layer structured catalyst for use in dehydrogenation of light hydrocarbon gas within a range of C3 to C6, the catalyst comprising: platinum, tin, and an alkali metal which are carried in a phase-changed carrier, wherein the tin component is present in an entire region inside the carrier, and the platinum and the tin form a single complex and are present in an alloy form within a range of a predetermined thickness from an outer periphery of the carrier.
Claim interpretation:  The term “a phase-changed carrier” of claim 1 does not carry further limitation from a carrier without specifically defining the phase-changed carrier, because a carrier and a phase-changed carrier can be interpreted as a same final product of carrier when the “phase-changed carrier” is not specifically defined.   In terms of the preamble “for use in dehydrogenation of light hydrocarbon gas within a range of C3 to C6”, it is a statement of intend-to-use of the claimed catalyst, does not carry further limitation from the double-layer structured catalyst, because a product is inseparable from its properties.  [A] preamble simply stating the intended use or purpose of the invention will usually not limit the scope of the claim, unless the preamble provides antecedents for ensuring claim terms and limits the claim accordingly.   Satisfaction of the claimed steps/elements necessarily results in satisfying the purpose of the invention or the intended use.  Outdry Techs Corp. v. Geox S.P.A. 859 F.3d 1364, Fed. Cir. (2017).  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `608 patent discloses a double-layer-structured catalyst for use of dehydrogenation hydrocarbons, wherein the catalyst comprises an inner core such as alpha-alumina, and an outer layer bonded to the inner core composed of an outer refractory inorganic oxide such as gamma-alumina. The outer layer has uniformly dispersed thereon a platinum group metal such as platinum and a promoter metal such as tin. The composition also contains a modifier metal such as lithium (alkali metal), see Abstract.  Example 1 of the `608 patent discloses a method of preparing gamma alumina spheres of fine powder having a particle size of less than 200 microns (col. 10, lns. 54-67).  The inner core of the catalyst was prepared by sprayed a slurry of an aluminum sol, tin chloride aqueous and the gamma alumina onto alpha aluminum cores having an average diameter of about 1.05 mm, wherein the coating layer has sickness of 74 microns, which was dried at 150 °C for 2 hours, and calcinated at 615 °C for 4 hours, and further impregnated with lithium and citric acid and calcinated at 540 °C for 2 hours to form an inner core such that tin component  together with lithium component is present in the entire region inside the carrier (col. 11, lns. 1-24).  The resulting tin and lithium containing composite was impregnated with platinum aqueous solution of chloroplatinic acid and hydrochloric acid.  The resulting impregnated composite was heated using the rotary impregnator until no solution remained, dried and calcined at 540 °C for 21/2 hours and reduced in hydrogen at 500 °C for 2 hours.  Elemental analysis showed that this catalyst contained 0.093 wt.% platinum, 0.063 wt.% tin and 0.23 wt.% lithium with respect to the entire catalyst (col. 11, lns. 25-39).   
In addition, Example 3 of the `608 patent discloses a method of preparing a layer-structured catalyst for use of dehydrogenation hydrocarbons in a similar way to that of Example II of the `625 patent except that the solution was sprayed onto the support. The catalyst was analyzed and found to contain 0.43 wt.%, platinum 1.7 wt.% tin, and 0.62 wt.% lithium (col. 11, lns. 55-63).   The catalyst contains 2.5 folds wt.% more of tin than that of platinum, which indicates the tin is present in an entire region inside the carrier. 
Furthermore, the `608 patent discloses that all three types of metals (i.e. platinum, tin, and lithium) can be impregnated using one common solution (col. 6, lns. 55-63).
   
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claims 1, 3-4, and the `608 patent is that the prior art does not specifically disclose a layered catalyst the platinum and the tin form a single complex and are present in an alloy form within the outer periphery of the carrier.
 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claims 1 and 3-4 would have been obvious over the `608 patent because the difference is further taught and/suggested by the same prior art.  Specifically, the `608 patent discloses that all three types of metals (i.e. platinum, tin, and lithium) can be impregnated using one common solution.  Further in view of the Examples 1 and 3, when platinum and tin are impregnated using one common solution under the drying and calcination processes in Examples 1 and 3, it seems that a process of the platinum and the tin forming a single complex and being present in an alloy form within the outer periphery of the carrier of the layered catalyst becomes an obvious and/or inevitable in-situ chemical process.   The thickness of the complex could be readily derived by a person skilled in the art based on the general disclosure of the preparation method of the `608 patent.      

In terms of claim 2, wherein the predetermined thickness from the outer periphery of the carrier is 300 to 500 μm thick, claim 13 of the `608 patent teaches the outer layer has a thickness of about 40 μm to about 400 μm. 


Conclusions
Claims 1-4 are rejected.
The Drawings are objected to.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731